      Case 1:19-cv-05875-GHW-BCM Document 70 Filed 05/27/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

CHANTELLE KREUTTER, derivatively on
behalf of TELADOC HEALTH, INC.,

                               Plaintiff,
                                                         Case No. 1:19-cv-5875-GHW-BCM
                      - v. -

JASON GOREVIC, MARK HIRSCHHORN,
HELEN DARLING, MARTIN R.
FELSENTHAL, WILLIAM H. FRIST,
MICHAEL GOLDSTEIN, THOMAS
MAWHINNEY, THOMAS G. MCKINLEY,
BRIAN MCANDREWS, ARNEEK MULTANI,
JAMES OUTLAND, KENNETH H. PAULUS,
DAVID SHEDLARZ, and DAVID B. SNOW,
JR.,

                               Defendants,
                               and
TELADOC HEALTH, INC.,
                               Nominal Defendant.

                    JOINT STIPULATION AND [PROPOSED] ORDER

               WHEREAS, on December 13, 2019, defendant Teladoc Health, Inc. (“Teladoc”)

and the individual defendants (the “Individual Defendants,” and together with Teladoc,

“Defendants”) filed a motion to dismiss the Verified Shareholder Derivative Amended

Complaint pursuant to Rule 23.1 (the “Motion to Dismiss”) (ECF No. 39);

               WHEREAS, on April 24, 2020, proposed intervenor Misty Pickett (“Pickett”)

filed a motion for permissive intervention (the “Intervention Motion”);

               WHEREAS, counsel for Pickett and Plaintiff Kreutter have advised counsel for

Defendants that (i) Plaintiff Kreutter supports Pickett’s Intervention Motion; and (ii) Pickett and

Plaintiff Kreutter propose to prosecute this action jointly pursuant to a shareholder derivative
      Case 1:19-cv-05875-GHW-BCM Document 70 Filed 05/27/20 Page 2 of 4



complaint that will be filed forthwith, a copy of which counsel for Pickett has shared with

Defendants for Defendants’ consideration (the “Pickett Complaint”); and

                WHEREAS, while Defendants do not agree that the Pickett Complaint cures the

defects previously identified with the current operative pleading—including the failure to plead

demand futility that is the subject of the pending Motion to Dismiss—Defendants believe that the

most efficient path forward is to allow Pickett and Plaintiff Kreutter to jointly prosecute this

action pursuant to the Pickett Complaint, so that the parties can avoid burdening the Court with

litigation over intervention, and instead turn straight to the key issue: whether the Pickett

Complaint adequately pleads demand futility under Delaware law and Rule 23.1;

                IT IS HEREBY STIPULATED AND AGREED, by and between Pickett, Plaintiff

Kreutter, Teladoc, and all Individual Defendants, as follows:

                1.      The pending Intervention Motion shall be denied as moot.

                2.      The pending Motion to Dismiss shall be withdrawn without prejudice.

                3.      The Pickett Complaint shall be filed within 7 days of the Court’s order on

this application, and it will become the single operative pleading in this derivative action, to be

prosecuted jointly by Pickett and Kreutter.

                4.      Defendants do not waive, and expressly reserve, all rights to challenge the

sufficiency of this pleading.

                5.      No later than 30 days after the filing of the Pickett Complaint, Defendants

shall file a motion to dismiss for lack of standing due to failure adequately to plead demand

futility pursuant to applicable Delaware law and Federal Rule of Civil Procedure 23.1.

                6.      Pickett and Kreutter (“Plaintiffs”) shall file their opposition no later than

30 days after that filing.


                                                  2
      Case 1:19-cv-05875-GHW-BCM Document 70 Filed 05/27/20 Page 3 of 4



               7.         Defendants shall file their reply no later than 18 days following filing of

Plaintiffs’ opposition.

               8.         Consistent with the Court’s order at the November 13, 2019 conference

(ECF No. 38), this briefing will address demand futility only, and Defendants reserve all

arguments concerning the sufficiency of the allegations under Rule 12(b)(6) until a later time.

               9.         Plaintiffs shall not amend, or seek leave to amend, the Pickett Complaint

in lieu of responding to Defendants’ anticipated motion to dismiss (although Plaintiffs reserve

the right to request leave to amend in the event the Court grants Defendants’ anticipated motion

to dismiss).

Dated: May 27, 2020                                            PAUL, WEISS, RIFKIND,
                                                               WHARTON & GARRISON LLP

                                                               By: __/s/ Audra J. Soloway_______
                                                               Daniel J. Kramer
                                                               Audra J. Soloway
                                                               Caitlin Grusauskas
                                                               1285 Avenue of the Americas
                                                               New York, NY 10019-6064
                                                               (212) 373-3000
                                                               asoloway@paulweiss.com

                                                               Counsel for Defendants


                                                               LAW OFFICES OF THOMAS G.
                                                               AMON
                                                               By: __/s/ Thomas G. Amon_______
                                                               Thomas G. Amon
                                                               420 Lexington Ave., Suite 1402
                                                               New York, NY 10170
                                                               (212) 810-2430
                                                               tamon@amonlaw.com

                                                               ROBBINS LLP
                                                               Brian J. Robbins
                                                               Gregory E. Del Gaizo
                                                               Shane P. Sanders
                                                               Jonathan D. Bobak
                                                   3
    Case 1:19-cv-05875-GHW-BCM Document 70 Filed 05/27/20 Page 4 of 4



                                             5040 Shoreham Place
                                             San Diego, CA 92122
                                             (619) 525-3990
                                             brobbins@robbinsllp.com
                                             gdelgaizo@robbinsllp.com
                                             ssanders@robbinsllp.com
                                             jbobak@robbinsllp.com


                                            Counsel for Misty Pickett


                                            THE BROWN LAW FIRM, P.C.
                                            By: /s/ Timothy W. Brown
                                            Timothy W. Brown
                                            240 Townsend Square
                                            Oyster Bay, NY 11771
                                            (516) 922-5427
                                            tbrown@thebrownlawfirm.net
                                            Counsel for Plaintiff Kreutter




SO ORDERED.                                 This Order resolves Dkt. No. 39, which is
                                            WITHDRAWN WITHOUT PREJUDICE,
                                            and Dkt. No. 53, which is DENIED AS
                          May 27 2020
Dated: _________________________,           MOOT. It is FURTHER ORDERED that
                                            the oral argument currently scheduled for
                                            June 1, 2020 at 10:00 a.m. is hereby
                                            CANCELLED.
      Honorable Barbara Moses
      United States Magistrate Judge




                                        4
